Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harold,Blick appeals the district court’s order granting summary judgment for Defendant on the basis of res judicata. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Blick v. Deutsche Bank Nat’l Trust Co., No. 3:14-cv-00022-NKM, 2014 WL 4052820 (W.D.Va. Aug. 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.